UNITED STATES COURT OF APPEALS
Filed 6/11/96
                               FOR THE TENTH CIRCUIT



    HENRY D. GLEASON,

                Plaintiff-Appellant,

    v.                                                         No. 95-5073
                                                           (D.C. No. CV-93-572)
    SHIRLEY CHATER, Commissioner of                            (N.D. Okla.)
    Social Security Administration,*

                Defendant-Appellee.




                               ORDER AND JUDGMENT**



Before ANDERSON, LOGAN, and MURPHY, Circuit Judges.




*
        Effective March 31, 1995, the functions of the Secretary of Health and Human
Services in social security cases were transferred to the Commissioner of Social Security.
P.L. No. 103-296. Pursuant to Fed. R. App. Proc. 43(c), Shirley S. Chater, Commissioner
of Social Security, is substituted for Donna E. Shalala, Secretary of Health and Human
Services, as the defendant in this action. Although we have substituted the Commissioner
for the Secretary in the caption, in the text we continue to refer to the Secretary because she
was the appropriate party at the time of the underlying decision.

**
       This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. The court generally disfavors the citation
of orders and judgments; nevertheless, an order and judgment may be cited under the terms
and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral argument.

See Fed. R. App. P. 34 (f) and 10th Cir. R. 34.1.9. The case is therefore ordered submitted

without oral argument.

       This appeal arises from the district court’s affirmance of the Secretary’s denial of

plaintiff Henry D. Gleason’s application for disability benefits. Plaintiff applied for

disability benefits under Title II of the Social Security Act, alleging disability since May 1,

1989, because of a back impairment. An administrative law judge (ALJ) issued a decision

denying benefits at step four of the controlling sequential analysis. See generally Williams

v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988)(detailing five-step analysis). After granting

plaintiff’s request for review, the Appeals Council vacated the ALJ’s decision and remanded

the case for further proceedings. The same ALJ held another hearing and considered new

evidence. Thereafter, the ALJ denied benefits at step five. The Appeals Council denied

review, and the ALJ’s decision then became the final decision of the Secretary.

       Plaintiff appealed to the district court, which affirmed the Secretary’s denial of

benefits. Plaintiff now appeals the district court’s ruling, arguing that the record lacks

substantial evidence to support the ALJ’s findings that plaintiff has the residual functional

capacity to perform light work and that alternative jobs exist in substantial numbers which

plaintiff could perform.


                                              2
       “We review the Secretary’s decision to determine whether her factual findings are

supported by substantial evidence in the record viewed as a whole and whether she applied

the correct legal standards.” Castellano v. Secretary of Health & Human Servs., 26 F.3d

1027, 1028 (10th Cir. 1994). If the record contains substantial evidence supporting the

Secretary’s findings, we must affirm. Sisco v. United States Dep’t of Health & Human

Servs., 10 F.3d 739, 741 (10th Cir. 1993). Substantial evidence is “more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971)(quotation omitted).

In making the substantial evidence determination, we neither reweigh the evidence nor

substitute our discretion for that of the Secretary. Musgrave v. Sullivan, 966 F.2d 1371, 1374

(10th Cir. 1992).

       Plaintiff takes issue with the ALJ’s determination that plaintiff retains the residual

functional capacity to perform light work. To that end, plaintiff argues that the ALJ did not

take his standing limitations into account. In fact, the ALJ did recognize and take into

account the standing and sitting limitations indicated by the medical evidence, as evidenced

by his hypothetical to the vocational expert. In his hypothetical to the vocational expert, the

ALJ cited both Dr. Griffin’s 1985 opinion that plaintiff would have permanent working

restrictions including lifting twenty-five pounds or less with no prolonged bending, stooping

or sitting in one position for longer than two hours at a time, and Dr. Cooper’s 1990

assessment of impairment in any activity requiring prolonged standing, bending, twisting,


                                              3
and lifting. The record contains substantial evidence to support the ALJ’s findings regarding

plaintiff’s limitations. Plaintiff confuses the ALJ’s refusal to credit plaintiff’s testimony as

to his standing limitations with failure to consider any standing limitations. In this regard,

the ALJ had sufficient basis to doubt plaintiff’s credibility based on inconsistencies in his

testimony regarding his past work at the two hearings before the ALJ, as well as

discrepancies between plaintiff’s activities and his testimony of disabling pain. See Diaz v.

Secretary of Health & Human Servs., 898 F.2d 774, 777 (10th Cir. 1990).

       Next, we reject plaintiff’s argument that the ALJ erred in relying on the grids as a

guideline regarding the availability of alternative work. See Gossett v. Bowen, 862 F.2d

802, 806 (10th Cir. 1988). The ALJ states in his decision that he used the grids only as a

guideline, and, in fact, he relied specifically on the vocational expert testimony.

       Finally, our review of the record reveals substantial evidence in support of the ALJ’s

finding that, although plaintiff’s physical limitations prevent him from performing a full

range of light work, there are a significant number of light jobs that plaintiff can perform.

The vocational expert responded to the ALJ’s hypothetical, listing several categories of jobs




and their prevalence in both the region and the nation.




                                               4
AFFIRMED.



                Entered for the Court



                James K. Logan
                Circuit Judge




            5